Citation Nr: 0301098	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  97-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a left ankle fracture.

(The issue of entitlement to an increased disability 
rating for generalized anxiety disorder will be addressed 
in a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the New 
York, New York Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, 
the RO denied service connection for bilateral hearing 
loss, and denied a compensable disability rating for 
residuals of a left ankle fracture.

The Board is undertaking additional development of a claim 
for an increased disability rating for generalized anxiety 
disorder, in accordance with 38 C.F.R. § 19.9 (2002).  
After giving notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal for 
service connection for hearing loss and a higher rating 
for a left ankle disability.

2.  The veteran was exposed to noise during service as an 
airplane tailgunner in combat.

3.  Noise exposure during service caused bilateral hearing 
impairment.

4.  A service-connected left ankle fracture is currently 
manifested by tenderness and pain on motion, producing no 
more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§ 3.303, 3.385 (2002).

2.  The criteria for a 10 percent disability rating for 
residuals of a left ankle fracture have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claims for service connection for bilateral hearing 
loss and for an increased rating for residuals of a left 
ankle fracture.  The veteran's claims file contains recent 
VA medical records, including recent examinations of the 
veteran's hearing and left ankle.

A 1984 document in the veteran's claims file reflects that 
an earlier version of the veteran's claims file was lost, 
and that the RO made efforts in 1984 and 1985 to 
reconstruct the file.  Service medical records could not 
be obtained, and the National Personnel Records Center 
(NPRC) reported that they were presumed to have been lost 
in a fire at that facility in 1973.  Further efforts to 
obtain these records would therefore be futile.  38 
U.S.C.A. § 5103A(b)(3).

The Court has indicated that when a claimant's service 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 
8 Vet. App. 563, 570 (1996).

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with rating 
decisions dated in September 1995 and August 1998, an 
April 1996 statement of the case (SOC), and supplemental 
statements of the case (SSOCs) dated in June 1996, January 
1997, August 1998, and June 2002.  These documents 
together relate the law and regulations that govern the 
veteran's hearing loss and left ankle claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  In a May 
2001 letter, the RO informed the veteran and his 
representative of the provisions of the VCAA and of the 
type of evidence needed to support his claims, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.

II.  Service Connection for Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  
Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.
38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
noted that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at 
separation from service."  5 Vet. App. at 159.  The Court 
explained that:

[W]hen audiometric test results at a 
veteran's separation from service do 
not meet the regulatory requirements 
for establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current 
hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

Audiometric evaluations of the veteran in 1993, 1996, and 
1997 revealed hearing impairment at levels that meet the 
definition of a hearing disability for VA purposes.  As 
the veteran's service medical records are presumed 
destroyed, there is no record of the condition of the 
veteran's hearing at separation from service.

In statements submitted in 1994 through 1997, the veteran 
asserted that he sustained hearing impairment as a result 
of events during his service.  He reported that he flew 25 
bombing missions from England as a B-24 crewmember.  He 
stated that he experienced popping of his eardrums during 
precipitous descents on those missions, and that he 
experienced severe ear discomfort when he jumped from his 
airplane in 1944.  He indicated that during the later half 
of the missions, he experienced frequent episodes of 
hearing loss.  He reported that he went to sick call on 
several occasions during service to have his hearing 
checked.

On VA examination in August 1996, the veteran reported 
that during service he had been exposed to noise as an 
airplane tailgunner, and had experienced severe pain and 
hearing loss in both ears when he parachuted from his 
airplane.  Testing revealed bilateral high frequency 
sensory neural hearing loss.  The examiner wrote, "It is 
my opinion that the sensory neural hearing loss could be 
secondary to noise exposure as the patient described."

On VA examination in August 1997, the veteran described 
the history of noise exposure and trauma to his ears 
during service.  He also indicated that he had been 
exposed to occupational noise after service, while working 
in a shop at an aerospace company.  The examiner commented 
that, without hearing tests from the relevant periods, it 
was difficult to answer whether the veteran's bilateral 
sensory neural hearing loss was attributable to noise 
exposure during service or at work after service.  The 
examiner noted that noise exposure from machine gun fire 
and from an occupational setting would appear exactly the 
same on audiometric testing.

The veteran's discharge document indicates that his 
specialty with the Army Air Corps was Armorer Gunner, that 
he was awarded the Distinguished Flying Cross and the Air 
Medal with three clusters, and that he served in England 
in 1943 and 1944.  This information on the discharge 
document is consistent with the veteran's description of 
his duties during service, and shows service in combat.  
In the case of a veteran who engaged in combat with the 
enemy during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service-connection in 
each case shall be recorded in full.  38 U.S.C.A. 
§ 1154(b).

The veteran's account of noise exposure and ear pain with 
parachuting and other descents is consistent with the 
conditions of his service as an airplane tailgunner in 
combat.  Physicians have opined that it is possible that 
the veteran's current hearing impairment is attributable 
to noise exposure during service, and that it is not 
possible to distinguish between the effects of machine gun 
noise during service and occupational noise after service.  
Resolving any reasonable doubt in the veteran's favor, the 
Board grants service connection for his bilateral hearing 
loss.

III.  Higher Rating for Left Ankle Disability

In December 1985, the veteran requested an increase from a 
current 0 percent rating for a service-connected left leg 
disability.  In a January 1986 rating decision, the RO 
denied service connection for a left foot condition, as 
not shown to have been incurred in or aggravated by 
service.

In November 1994, the veteran again requested a 
compensable rating for his left ankle disability.  In 
1995, the RO received and associated with the veteran's 
claims file the veteran's 1944 service discharge document, 
and a September 1944 VA document awarding service 
connection for a nervous condition and for a fracture of 
the left ankle.  The VA document contains a notation that 
the service-connected conditions were "not disabling to a 
pensionable degree."  In a September 1995 rating decision, 
the RO acknowledged that residuals of a fracture of the 
left ankle were service-connected effective from September 
1944, but denied an increase above a 0 percent rating for 
that condition.

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance."

VA regulations provide that in evaluation of a 
musculoskeletal disability based on limitation of motion, 
VA must consider impairment of function due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.

VA outpatient treatment notes show treatment from 1992 
through 1997 for gout, gouty arthritis, left ankle pain, 
and sometimes pain and swelling in other joints.  The 
treatment notes mention symptoms in the right knee and 
right ankle in August 1992, and in the hands in November 
1993.  In May 1994, the veteran reported a one-day history 
of soreness in his left ankle, with no history of recent 
trauma.  The examiner noted soft tissue swelling at the 
ankle and pain with plantar flexion and inversion.  

On VA examination in July 1995, the veteran reported 
having sustained a left ankle fracture in 1944, which was 
treated with a walking cast.  He reported that he had done 
well until about 1993, when he developed intermittent pain 
in the left ankle.  He reported a history of gout since 
the 1970s, treated with medication.  He reported that he 
had gouty flares in his left ankle, and occasionally in 
his elbows, fingers, feet, and toes.  The examiner found 
no instability or tenderness in the left ankle.  Motion of 
the left ankle was to 25 degrees of plantar flexion and 10 
degrees of dorsiflexion.  The examiner reported that left 
ankle x-rays were unremarkable.  The examiner noted the 
history of fracture and gouty arthritis of the left ankle, 
and stated that limitation of motion of the left ankle was 
most probably related to gouty arthritis.

VA outpatient treatment notes reflect that the veteran was 
seen in December 1995 for worsening pain in his left foot 
and ankle.  There was swelling in both feet and ankles, 
worse in the left.  An examiner noted minor pain with 
motion of the left ankle joint.  In March 1996, he was 
noted to have tenderness on motion of both ankles, worse 
in the left.  In May 1996, he was noted to have chronic 
left foot and ankle pain due to gout.

On VA examination in May 1996, the veteran reported 
intermittent left ankle pain over the past two years.  On 
examination, there was tenderness to palpation and mild 
swelling at the left subtalar joint.  The ranges of motion 
of the left ankle were to 15 degrees of dorsiflexion and 
30 degrees of plantar flexion, both the same as in the 
right, 10 degrees of inversion, compared to 20 degrees in 
the right, and 5 degrees of eversion, compared to 10 
degrees in the right.  The examiner indicated that July 
1995 x-rays showed narrowing of the joint space in the 
subtalar joint, with sclerosis of the subchondral bone.  
The examiner's diagnosis was osteoarthritis of the left 
subtalar joint.

VA outpatient treatment notes from June 1996 showed pain 
on palpation of the left Achilles tendon.  In July 1996, 
the veteran wrote that his left ankle disability limited 
his mobility, and caused him to use a cane to get around.  
He asserted that the fracture of the ankle was the cause 
of the current disability, diagnosed as osteoarthritis.

On VA examination in September 1996, the veteran reported 
pain in both lower extremities.  The examiner found a full 
range of motion in the right ankle, while the left ankle 
had mild restriction of dorsiflexion, inversion, and 
eversion, with full plantar flexion.  There was tenderness 
to palpation over the left ankle.  The examiner found that 
July 1995 x-rays showed minimal productive changes at the 
site of the insertion of the left Achilles tendon.  The 
examiner's diagnoses were status post left ankle fracture 
with post-traumatic arthropathy, and gouty arthritis.

On VA examination in August 1997, the veteran reported 
having had continuous left ankle pain for three or four 
years.  He reported that he was able to walk a couple of 
blocks, without a cane.  He indicated that he was on 
medication for gout, with the most recent episode of gout 
having occurred about a year earlier.  The examiner noted 
marked swelling of the left ankle and foot, and some 
swelling of the right ankle and foot.  The ranges of 
motion of the ankles were to 35 degrees of plantar flexion 
and 5 degrees of dorsiflexion in the left, and to 40 
degrees of plantar flexion and 15 degrees of dorsiflexion 
in the right.  The examiner stated that left ankle x-rays 
showed a well-maintained joint space, minimal signs of 
degenerative joint disease, and some subcortical erosion 
of the medial malleolus.  The examiner indicated that the 
joint space had no relationship to gouty arthritis.

The veteran received VA outpatient treatment in late 
August 1997 for a twisted left ankle, diagnosed as 
sprained.  In October 1997, he was found to have mild 
tenderness of the left ankle, with a full range of motion.  
The examiner indicated that x-rays were consistent with 
gouty arthritis.

The medical evidence indicates that, in addition to the 
old service-connected fracture, the veteran's left ankle 
is affected by gouty arthritis, which is not service-
connected.  Physicians have expressed different opinions 
on the question of which condition produces the veteran's 
current left ankle symptoms.  As there is not a clear 
consensus on that question, the Board will resolve any 
reasonable doubt in the veteran's favor, and will consider 
the left ankle symptomatology as residual to the service-
connected fracture for purposes of evaluation.

Under the rating schedule, limitation of motion of an 
ankle is rated at 10 percent if moderate, and 20 percent 
if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Full 
range of motion of an ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2002).  The evaluations conducted in 1996 and 
1997 show some loss of plantar and dorsiflexion.  The 
limitation of motion of the veteran's left ankle shown in 
VA examinations is sufficient to be considered moderate.  
Therefore, a 10 percent rating may be granted.

At worst the veteran had a loss of approximately two-
thirds of normal dorsiflexion, but only about a one-third 
loss of plantar flexion.  At other times much less 
limitation of motion has been shown.  Indeed, the records 
for the period since August 1997 contain no findings 
referable to left ankle disability.  Therefore, the Board 
finds that the record does not show marked limitation of 
motion.

There is evidence of some pain on motion and diminished 
endurance for walking associated with the left ankle 
symptoms.  However, the examiners have not reported 
functional impairment equivalent to marked limitation of 
motion.  On the August 1997 examination it was noted that 
the veteran could walk a couple of blocks and did not 
require braces or canes.  The veteran was able to achieve 
35 degrees of plantar flexion and 5 degrees of 
dorsiflexion before being "possibly" limited by swelling.

The left ankle symptoms do not necessitate frequent 
hospitalization, nor produce marked interference with 
employment, such as would render impractical the rating 
schedule criteria and warrant referral to the appropriate 
VA authority for consideration of an extraschedular 
rating, in accordance with 38 C.F.R. § 3.321(b)(1) (2002).


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to a 10 percent rating for residuals of a left 
ankle fracture is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


